MEMORANDUM **
Pedro Flores, a Washington state prisoner, appeals pro se the district court’s summary judgment in favor of his former employer in his action brought under Title VII, 42 U.S.C. § 2000e, alleging that his employer denied him a promotion because of his national origin. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a grant of summary judgment. Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998). We review for an abuse of discretion the district court’s discovery ruling. Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 726 (9th Cir.1999).
We conclude that Flores failed to raise a genuine fact question as to whether the employer’s reasons for its decision were pretextual. See Warren v. City of Carlsbad, 58 F.3d 439, 442 (9th Cir.1995) (stating plaintiffs burden in a discrimination case).
Because Flores did not show that further discovery would uncover essential evidence in his favor, the district court did not abuse its discretion by ruling on the summary judgment motion prior to the *774completion of discovery. See Terrell v. Brewer, 935 F.2d 1015, 1018 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.